Citation Nr: 1604049	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-23 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to July 9, 2012.

2.  Entitlement to an increased rating for PTSD, rated as 50 percent disabling from September 1, 2012 to May 18, 2014. 

3.  Entitlement to an increased rating for PTSD, rated as 50 percent disabling since August 1, 2014.

4.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

5.  Entitlement to total disability evaluation based on individual unemployability (TDIU) due to service-connected disability.  



REPRESENTATION

Veteran represented by:	Donald A. Donati, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.  

The record shows that the RO has granted a temporary total rating based on the Veteran's service-connected PTSD requiring hospitalization for treatment for the periods of July 9, 2012 to August 31, 2012 and May 19, 2014 to July 31, 2014.  As such, the Board's adjudication of the service-connected PTSD will not include discussion of the appropriate disability rating during these periods since the Veteran is already in receipt of a 100 percent evaluation.  

In November 2015, the Veteran testified at a Board hearing before the undersigned.  A transcript of that proceeding is of record and has been associated with the claims file. 

Also in November 2015, the Veteran submitted additional evidence along with a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015).  

During the Board hearing, the claim for a TDIU was reasonably raised in the context of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for the following reasons, the Board believes that this case must be remanded for further development of the record.

As to the claim for service connection for sleep apnea, there has been no VA examination to determine the nature and likely etiology.  

As to the claim for an increased rating for PTSD, during the Board hearing the Veteran asserted that his disability has worsened.  Thus, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected PTSD.

As to the claim for TDIU, a review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim.  The Veteran has not been provided with a proper duty-to-assist notice letter for his TDIU claim.  Further, the Board finds that it is necessary to schedule a VA examination to obtain an opinion addressing the effect of his service-connected disabilities on his ability to work before the TDIU claim can be decided on the merits.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran reported treatment at the Vet Center in Memphis.  These records are not in the claims filed. The RO must attempt to obtain any and all VA and/or private medical records that are relevant to the claims.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate the claim for a TDIU rating. 

Contact the Veteran and ask that he complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional information or evidence pertinent to the claim for a TDIU.  The RO should then assist the Veteran in obtaining any additional information or evidence adequately identified by the Veteran and/or his representative.

Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement; and that he should submit evidence (such as pay stubs, W2 Forms, tax return, etc.) documenting marginal employment, if any, (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  The RO should request that the Veteran identify the names, addresses, and dates of treatment for all medical care, VA and non-VA, inpatient and outpatient, to include the Vet Center in Memphis, which may possess additional records referable to treatment for the issues on appeal.   

The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the RO should notify the Veteran of such and describe the efforts used in requesting these records.

3.  After obtaining any additional medical evidence, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diagnosed sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file.  Specifically, the examiner must consider the statements by the Veteran and his family members that are considered to be credible.  

Based on review of the entire record and history provided by the Veteran, the examiner is asked to address the following:

a.)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea had its clinical onset during service or is otherwise related to an event or incident in service?

b.)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was caused or aggravated beyond its natural progression by his service-connected PTSD?

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

4.  After obtaining any additional medical evidence, schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected PTSD.

The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

5.  After completion of #1-4 above, the RO should schedule the Veteran for an examination as to his status for total disability for individual employability (TDIU) based on his service-connected disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file.

The examiner must provide an opinion assessing the impact that the Veteran's service-connected disabilities have on his ability to work.  

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

6.  After completion of the above development, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




